Barker, P. J., (after stating the facts as above.)
The plaintiff admits in his complaint, as he also states in his evidence, that the premises were deeded to his wife with his consent. This vested in her the fee-simple to the land, although her husband paid the grantor the consideration money. Ho resulting trust arises out of the transaction in his favor. The rule of the common law has been abrogated by our statute relative to uses and trusts, which declares: “Where a grant for a valuable consideration shall be made to one person, and the consideration therefor shall be paid by another, no use or trust shall result in favor of the person by whom such payment shall be made, but. the title shall vest in the person named as alienee in such conveyance. ” 1 Rev - St. § 51, p. 728. It is not asserted by the plaintiff that his wife violated any trust in procuring the deed, or in any manner deceived or defrauded him ire the transaction, so as to make a case within the exception to the provisions, of the said section, as provided in section 53. Garfield v. Hatmaker, 15 N. Y. 475; Everett v. Everett, 48 N. Y. 218; Norton v. Stone, 8 Paige, 222. The plaintiff voluntarily made improvements on the land without exacting any promise from his wife that she would reimburse him for the outlay which he made. As between themselves, the legal rights of the wife are precisely the same as if her husband had owned the premises when the improvements to the property were made, and he had afterwards voluntarily caused the title to be conveyed to her as a gratuity for her support and maintenance. The promise of the wife to reconvey the premises to her husband is not binding on her, either in law or in equity. Any attempt to enforce the promise by judicial decree would be in defiance of the provisions of the statute of frauds. Judgment affirmed, with costs. All concur.